                                             Case 4:18-cv-04777-PJH Document 48 Filed 08/13/20 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      CALIFORNIA SPINE AND
                                         NEUROSURGERY INSTITUTE,                         Case No. 18-cv-04777-PJH
                                  8
                                                       Plaintiff,
                                  9                                                      ORDER SETTING BRIEFING
                                                  v.                                     SCHEDULE AND VACATING CASE
                                  10                                                     MANAGEMENT CONFERENCE
                                         BLUE CROSS OF CALIFORNIA,
                                  11                                                     Re: Dkt. No. 47
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           The court is in receipt of the parties’ joint case management statement. Dkt. 47.

                                  15   Both parties agree that the Ninth Circuit’s opinion remanding the case back to this court

                                  16   included an instruction for the court to consider the remaining equitable estoppel factors.

                                  17   See Dkt. 40 at 3. The parties propose to file supplemental briefing on the equitable

                                  18   estoppel issue. Dkt. 47 at 2.

                                  19           The court agrees with the parties that supplemental briefing is warranted and,

                                  20   accordingly, sets the following briefing schedule. Defendant shall file its supplemental

                                  21   brief on or before August 27, 2020; plaintiff shall file its supplemental brief in opposition

                                  22   on or before September 10, 2020; and defendant shall file its supplemental reply brief on

                                  23   or before September 17, 2020. The matter will be decided on the parties’ briefings

                                  24   without a hearing. The briefs shall not exceed 10 pages and need not include a table of

                                  25   contents or authorities.

                                  26   ///

                                  27   ///

                                  28   ///
                                          Case 4:18-cv-04777-PJH Document 48 Filed 08/13/20 Page 2 of 2




                                  1          Additionally, the court VACATES the Case Management Conference currently set

                                  2    for August 20, 2020, to be rescheduled if this case proceeds past the pleading stage.

                                  3          IT IS SO ORDERED.

                                  4    Dated: August 13, 2020

                                  5                                               /s/ Phyllis J. Hamilton
                                                                                  PHYLLIS J. HAMILTON
                                  6                                               United States District Judge
                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   2
